department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code dear employer_identification_number person to contact and id number contact telephone number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you have not established that you are organized and operated exclusively for charitable purposes under sec_501 of the code and c -1 a of the income_tax regulations in addition you are operating a trade_or_business that primarily furthers a commercial rather than an exempt_purpose specified in sec_501 of the code see sec_1_501_c_3_-1 of the regulations because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court for the district of columbia before the day after we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please-read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your federal_income_tax status sincerely robert choi director exempt_organizations rulings and agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c person to contact identification_number contact telephone number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil code legend dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated on date x under the laws of the state of l as a non-profit corporation according to your organizational documents you were formed for the purpose of supplying used competition ski boats to non-profit youth camps exempt from taxation under sec_501 of the code your by-laws state that you will procure and place by sale or gift and transport good used competition ski boats to non-profit youth camps wanting to purchase them further your by-laws state that you will receive these boats from the public as charitable donations in order to receive donations your contributors will require a tax deductible receipt you will operate by placing advertisements in newspapers asking the public to donate boats upon receiving the boats as a donation you will fix and detail them and subsequently market and sell them to the non-profit camp customer at their annual meetings you will sell boats that are more than ten years old and closer to a ten thousand dollar price because the camps can afford that price more easily you will use the proceeds from the sale of the donated boats to build your inventory of boats and pay your salary you will seldom grant percent of a boat to a non-profit camp your financial data shows that you will make no grants over the course of the next several years you have not included any grant material with your application you will not offer any training to staff members about how to use the boats the camps have purchased you will not offer formal training to the camps regarding the maintenance of the boats you state that your formal responsibility with respect to the boat ends once the camp has purchased it you further state that the purpose of your organization is not to train the boat drivers your board_of directors consists of five members a majority of whom are members of the same family the board members are you your daughter your son-in-law and two members of the community your compensation arrangements do not follow a conflict of interest policy nor have you adopted one into your by-laws the chairman of the board sets his own compensation and it is voted on by the board law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its general accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of incorporation a b limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides aj n organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 of the code if for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is operated exclusively sec_1_501_c_3_-1 of the regulations provides t he term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purposes of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides examples of educational organizations example refers to an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted providing managerial and consulting services on a regular basis for a fee is a for the purpose of producing a profit to satisfy the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable_organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner’s activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit t c pincite in 70_tc_352 the tax_court held that an in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization’s sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was it competed with other commercial organizations providing similar services its primary goal thus p laintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d dc the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff's organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business f_supp 2d pincite rationale your organizational documents fail to limit your purposes to one or more exempt purposes as required by sec_501 of the code see section c -1 b i of the regulations soliciting boat donations then procuring and fixing those boats and then selling them to a non-profit camp does not further one of the exempt purposes included by sec_501 of the code furthermore your organizational documents empower your organization to engage in the activity of selling boats which is not an activity that furthers any of the exempt purposes described in sec_1_501_c_3_-1 of the regulations see sec_1 c - b by selling these boats to camps at a discounted price after they have been donated to you you are engaged in a commercial activity you will receive donated boats at no cost you will fix up the boats and seil them to camps all of these activities constitute common commercial activities rather than activities that further an exempt_purpose see b s w group inc v commissioner supra easter house v u s supra and airlie foundation v r s supra selling boats to non-profit camps is similar to providing adoption services for a fee and managerial_services for a fee in the sense that they are all commercial activities usually carried on by for-profit businesses see easter house v u s supra revrul_72_369 supra you will compete with other commercial boat dealers for the camps’ business and therefore there is a distinctive commercial hue to the way you propose to carry out your business see airlie foundation v i r s supra the fact that you are performing your services exclusively for sec_501 camps is insufficient to render your activities charitable see revrul_72_369 supra by procuring fixing servicing and then selling the boats to the camps after they have been donated to you at no cost you lack the donative_intent element necessary to establish this activity as charitable see revrul_72_369 supra additionally you will not provide any formal training to the camps to maintain the boats furthermore you state your purpose is not to train the camps to operate the boats once you have sold the boat to a camp your responsibility with respect to that boat ends therefore you lack an educational purpose required by sec_501 of the code because you do not provide any formal training designed to increase the capabilities of the individuals that purchase the boats see sec_1_501_c_3_-1 of the regulations the composition of your board_of directors taken with the fact that you have not adopted a conflicts of interest policy indicates that the board will be voting on their own compensation you will also use the proceeds from the sale of boats to camps to increase your inventory of used boats to sell bolstering your commercial activity you do not use the proceeds to further any exempt_purpose thus absent a conflicts of interest policy the fact that a majority of your board_of directors are members of the same family may result in prohibited inurement under sec_1_501_c_3_-1 of the regulations lastly since all of your activities constitute the operation of a commercial activity you are organized and operated for the primary purpose of carrying on a commercial business rather than a charitable activity as a result under sec_1_501_c_3_-1 of the regulations you do not meet the requirement of sec_501 of the code you do not operate exclusively for charitable purposes as required by sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have a right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practice requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure_to_exhaust_administrative_remedies sec_7428 of the code provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy of it will be forwarded to the ohio tax exempt and governmental entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intent to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice internal_revenue_service constitution ave washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take further action if you have any questions please contact the person whose name and telephone number are shown in the header of this letter sincerely lois g lerner director exempt_organizations rulings and agreements
